Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The sequence requirements have not been met.  

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel J. Pereira on 7/14/22.
The title has been changed to:
--METHOD FOR TREATING THYROID ASSOCIATED 
OPHTHALMOPATHY--.
	In the claims, in claim 17, line 2, "a" has been deleted.
In claim 17, line 2, "cell" has been deleted and replaced by  --cells--.
In claim 18, line 1, "cell has" has been deleted and replaced by  --cells 
have--.



The following is an examiner’s statement of reasons for allowance:
The closes prior art to the claimed invention is Kozdon (IOVS) supplied by Applicants, which teaches Graves' orbitopathy is related to the intrinsic stem cells in the eye.  This reference does not teach or fairly suggest administering mesenchymal stem cells of a specific type to treat Graves' orbitopathy.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hantash (2017/0065639) teaches MSCs have immunosuppressive activity.
Cho (WO 2016/117960) teaches MSCs for treating immune diseases.
Lee (Molecular Medicine Reports) teaches susceptibility to Graves' ophthalmopathy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RALPH J GITOMER/Primary Examiner, Art Unit 1655